DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Applicant’s election without traverse of Group II, claims 8 - 10, in the reply filed on 06/27/2022 is acknowledged.  Claims 1 - 7 and 11 - 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of invention, there being no allowable generic or linking claim. 

Drawings

The drawings are objected to because the drawings show Figures 2 - 4, but Figures 2 - 4 are not referenced in the specification as filed.  Thus, it is unclear if Figures 2 - 4 are part of the present application.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities: the drawings show Figures 2 - 4, but Figures 2 - 4 are not referenced in the specification as filed, especially under the “Brief Description of the Drawings” section.  Thus, it is unclear if Figures 2 - 4 are part of the present application.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) or 112(pre-AIA ), first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 - 10 are under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
Regarding claims 8 - 10, the application as filed provides insufficient written description to support the genus of “formation agent” encompassed by the claims. The specification provides two species of formation agents, namely, nitric oxide and sodium nitrate. The term “formation agent” is not an art-recognized term with a set definition. Therefore, applicant's limited disclosure of two particular compounds that have the claimed functional properties of being a formation agent does not provide support that applicant envisaged the invention as a whole which is broadly claimed solely by function because applicant has not provided an adequate description as to the physical and chemical structures of the compounds that are necessary for providing the function of being a formation agent. A person of ordinary skill in the art could not predict whether a particular molecule possesses the function of being a formation agent other than for the two species disclosed in the specification. A definition by function alone does not appear to sufficiently describe the claimed invention because it is only an indication of what the agent does, rather than what it is. See MPEP 2163. Appropriate correction is required.  The dependent claims fall therewith.

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the patient’s vein”.  There is insufficient antecedent basis for this limitation in the claim as a patient, or a patient’s vein, are not previously recited in the claims.  Clarification and/or amendment is required.
Claim 9 recites the limitation “the formation agent” in the last line of the claim.  This limitation is confusing because it is unclear which population of formation agent the limitation is referring to: “a” formation agent of line 4 of claim 8; or “a” formation agent of line 3 of claim 9.  Clarification and/or amendment is required.
Claim 9 recites the limitation “the membrane” in the last line of the claim.  This limitation is confusing because it is unclear which population of membrane the limitation is referring to: “a” gas-permeable membrane of line 3 of claim 8; or “a” gas-permeable membrane of line 2 of claim 9.  Clarification and/or amendment is required.
Claim 10 recites the limitation “the patient”.  There is insufficient antecedent basis for this limitation in the claim as a patient is not previously recited in the claims.  Clarification and/or amendment is required.
Claim 10 recites the limitation “maintaining the blood in the chamber until the blood while being exposed to the formation agent”.  This limitation is confusing because there appear to be words or phrases missing.  Clarification and/or amendment is required.
The dependent claims fall therewith.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 - 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zapol et al. (US 2014/0286921 A1; “Zapol”).
Zapol teaches a method comprising the following steps: inserting a catheter into a vein of a mammal; and, as part of an in-line infusion system, filling the catheter with nitric oxide (applicant’s formation agent) and diffusing the nitric oxide through a gas-permeable membrane into the passing blood to mix the nitric oxide and blood to form ferri-hemoglobin (applicant’s met-hemoglobin), wherein the blood and nitric oxide contact in a laminar flow device or a secondary flow gas exchanging device (applicant’s chamber), and is delivered to the mammal after exposure to nitric oxide (Abstract; para 0004-0011, 0016, 0044, and 0046; and Examples 1-5).

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618